Citation Nr: 1200503	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  05-17 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total rating by reason of individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to December 1973.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Buffalo, New York, which denied TDIU.  This matter was previously remanded by the Board for additional development in September 2007 and in March 2010.  It has now been returned to the Board for appellate disposition.


FINDINGS OF FACT

1.  During the period of this appeal, the Veteran was service connected for lumbosacral strain associated with status post right total knee arthroplasty, rated 40 percent disabling; residuals of medial meniscectomy, right knee, rated 30 percent disabling until November 26, 2003; status post right total knee arthroplasty associated with residuals, medial meniscectomy, right knee, rated 100 percent disabling from November 26, 2003 to December 31, 2004, 40 percent disabling from January 1, 2005 to July 31, 2005, 30 percent disabling from August 1, 2005 to September 3, 2007, 100 percent disabling from September 4, 2007 to November 31, 2007, and 30 percent disabling beginning December 1, 2007; arthritis of the right knee rated 10 percent disabling until November 26, 2003; and status post chronic olecranon bursitis of the right elbow, 10 percent disabling.  The Veteran's combined disability rating was 70 percent prior to November 26, 2003; 100 percent disabled from November 26, 2003 to December 31, 2004, 70 percent disabled from January 1, 2005 to July 31, 2005; 60 percent disabled from August 1, 2005 to September 3, 2007, 100 percent disabled from September 4, 2007 to November 31, 2007, and 60 percent disabled from December 1, 2007 to the present.  

2.  The Veteran has reported two years of college education and occupational experience as a mechanical engineer.

3.  The Veteran was not shown to be unable to engage in substantially gainful employment solely as a result of his service connected disabilities. 


CONCLUSION OF LAW

The criteria for entitlement to TDIU were not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.18(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in November 2003, prior to the rating decision that is appealed herein, which explained VA's duty to assist him with obtaining evidence in support of his claim.  This letter also explained what the evidence needed to show in order to establish entitlement to TDIU.  In a letter dated in October 2007 VA again provided this information, as well as information about the manner whereby VA assigns ratings and effective dates for service connected disabilities.  The Veteran's claim was thereafter readjudicated in various supplemental statements of the case (SSOCs), most recently in May 2011.  Therefore, any pre-decisional notice error was cured.

In addition to its duties to provide certain notices to claimants, VA also must make reasonable efforts to assist them with obtaining evidence necessary to substantiate their claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, Social Security Administration (SSA) records, private treatment records, and the written contentions of the Veteran.  The Veteran was also afforded VA examinations to determine the extent of the functional limitations that were caused by his service connected disabilities and their effects on his ability to gain and maintain employment.  

For the reasons set forth above, the Board finds that VA complied with the requirements of the VCAA in this case.

The Board also finds that VA complied with the instructions that were set forth in its March 2010 remand.  Specifically, the Board remanded the case for an addendum opinion from a VA examiner who prepared a November 2009 VA examination that explained certain apparent discrepancies in her report.  Such an addendum was obtained in June 2010.  The Board also ordered the RO to readjudicate the Veteran's claim premised upon the finding that he met the schedular criteria for TDIU; this was done, most recently, in the May 2011 SSOC.  

TDIU 

The Veteran contends that he is unable to work as a result of his service connected disabilities.  He has two years of college and stopped working in August 2003.  His most recent employment was as a mechanical engineer. 

During the period of this appeal, the Veteran was service connected for lumbosacral strain associated with status post right total knee arthroplasty, rated 40 percent disabling; residuals of medial meniscectomy, right knee, rated 30 percent disabling until November 26, 2003; status post right total knee arthroplasty associated with residuals, medial meniscectomy, right knee, rated 100 percent disabling from November 26, 2003 to December 31, 2004, 40 percent disabling from January 1, 2005 to July 31, 2005, 30 percent disabling from August 1, 2005 to September 3, 2007, 100 percent disabling from September 4, 2007 to November 31, 2007, and 30 percent disabling beginning December 1, 2007; arthritis of the right knee rated 10 percent disabling until November 26, 2003; and status post chronic olecranon bursitis of the right elbow, 10 percent disabling.  The Veteran's combined disability rating was 70 percent prior to November 26, 2003; 100 percent disabled from November 26, 2003 to December 31, 2004, 70 percent disabled from January 1, 2005 to July 31, 2005; 60 percent disabled from August 1, 2005 to September 3, 2007, 100 percent disabled from September 4, 2007 to November 31, 2007, and 60 percent disabled from December 1, 2007 to the present.  

The Board's discussion in this case will not address the time periods during which convalescent ratings were in effect, because the Veteran already was granted 100 percent ratings for those time periods. 

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total if the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, provided that if there is only one such disability, that disability is at least 60 percent disabling, and if there are two or more disabilities, at least one disability is a minimum of 40 percent disabling and there is sufficient additional disability to bring the combined rating to at least 70 percent. 38 C.F.R. § 4.16(a).  Multiple disabilities affecting a single body system, such as multiple orthopedic disabilities, will be considered as one disability for the purpose of meeting these criteria.  Id. For this reason, the Veteran met the schedular criteria for TDIU throughout the appeal period.  

The Board notes that entitlement to a TDIU rating is not automatic whenever the schedular criteria for such a rating are met.  Rather, the evidence must show that the Veteran in unable to secure or follow a substantially gainful occupation as a result of his service connected disabilities.  38 C.F.R. § 4.16(a).  The Board likewise acknowledges that it is VA's policy that all Veterans who are unable to follow a substantially gainful employment by reason of service connected disabilities shall be rated totally disabled.  Therefore, referral to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of Veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. 4.16(b).

Substantially gainful employment is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Furthermore, "[m]arginal employment shall not be considered substantially gainful employment." 38 C.F.R. § 4.16(a).

The Veteran was granted SSA disability benefits based on his chronic low back pain, coronary artery disease, and osteoarthritis of the knees, effective August 19, 2003.  The Veteran is not service connected for coronary artery disease or a left knee disorder.  

On his September 2003 application, the Veteran contended that he was unable to work due to his back, right knee, and right elbow disabilities.  He last worked full time in August 2003 as a designer/engineer for Orien Bus Industries.  His employer did not specify the reason his employment ceased, stating only that he was "released per company conditions of employment" on a VA Form 21-4192 dated in February 2004.  Due to increasing right knee pain, the Veteran underwent a total knee replacement in November 2003 and he was paid the 100 percent rate for convalescence until December 31, 2004.  During this time, in addition to treatment for his right knee, he received treatment for back pain which was partially controlled with medication.  He also received temporary relief from chiropractic treatment and use of a TENS unit.  Trigger point injections to the low back in the past and physical therapy in the past also provided just temporary relief.  The Veteran reported a dull ache at center line around the L4 area with occasional referred pain down the lower extremities.  There was no bowel, bladder, or sexual dysfunction and no numbness, dyesthesias, paraesthesias, or weakness.  In November 2004 it was noted that the Veteran's low back pain was not preventing him from doing activities of daily living.  

The Veteran's right knee was examined by VA in March 2005.  At that time, his chief complaint was daily pain and swelling.  He had trouble lifting his right leg at times and had fallen because of this.  He had flare ups of pain about twice per week.  He took Vicodin with moderate relief.  He had no incapacitating episodes in the past year.  The Veteran had a cane that he used during intermittent flare ups.  The Veteran was able to attend to his activities of living without assistance.  He avoided pushing, pulling, lifting, squatting, and stooping due to his knee problems.  He was able to tolerate walking about a quarter of a mile.  He hunted once a week and attempted to continue his regular activities with difficulty.  He claimed that he lost his last job due to a back disorder.

The Veteran was noted to limp on the right.  The right knee appeared normal on inspection.  The knee incisional scar was well healed.  There was no visible deformity.  There was no pain or tenderness on palpation.  There was no joint effusion, heat, or discoloration.  The right knee prosthesis appeared stable.  The Veteran had 0 degrees of extension and 10 to 110 degrees of flexion of his knee.  There was no pain on motion of the joint.  Repetitive motion testing did not show any change in range of motion of the joint.  The diagnosis was right knee arthroplasty with residual pain.

Subsequent treatment notes continued to show treatment for low back pain and right knee pain.  The Veteran received lumbar steroid injections in 2005.  In a March 2005 note the Veteran reported that his back pain was basically in a straight in the middle line, lumbar area, about 5 out of 10 in severity, and that the pain is constantly there.  It is aching, sometimes shooting down both legs, and walking, standing, and doing activities make the pain worse.  He also complained of some tightness in the back.  He had some ongoing numbness and tingling in the bilateral lower extremities after the second injection.  He reported excellent relief after the first injection.  The day after the second injection he felt fine, climbed a ladder, and was doing some work.  However, his right knee buckled and he fell.  He continued to note some paraesthesias but this did not continue after a few more days.

The Veteran's spine was examined in June 2006.  At that time, the Veteran complained of a constant pain in his back that felt like a muscle spasm.  He can feel tightness, and it radiates to his neck and head.  He also has pain that shoots to his legs.  The Veteran reported that he could walk approximately half a mile and then he will have back pain.  He tries to avoid lifting, pushing, or pulling.  It is difficult to drive because when he hits a bump in the road he experiences a sharp pain.  He tends to move and change positions frequently.  He has stiffness as well as pain bending from the waist.  He is able to complete his activities of daily living.  Flare ups occur at least once per month at which time he will lie down and use ice to his back.  In March 2006 he was laid up for 5 days after a facet injection that irritated the nerve.  He has bowel and bladder control.

The Veteran reported that he was self-employed raising beef cattle.  There were several days when he was unable to work due to his back pain.  His grandson assists with the care of the cattle.  The Veteran reported that his job did not require a lot of maintenance.  

On inspection of the spine the Veteran had hypertrophy of the ligamenture of the lower lumbar spine.  He has tenderness of the paraspinal musculature with muscle spasm and pain in the right sacroiliac region.  He has a slight scoliosis to the right at the thoracic level.  Range of motion of the spine was 50 degrees of flexion with pain beginning at 40 degrees, 10 degrees of extension, 15 degrees side bending to either side, and rotation to either side was 20 degrees with some pain.  Ranges of motion did not change with repetition.  It was noted that an MRI of the lumbar spine was essentially normal.  The examiner diagnosed chronic lumbosacral strain.

In summer 2007 the Veteran complained of continued pain and instability of his right knee, used a hinged knee brace, and had some falls.  The Veteran had knee surgery again in September 2007 to address these problems and a 100 percent convalescent rating was in effect from September 4, 2007 to November 31, 2007.

In September 2008 the Veteran reported that since his most recent knee surgery he had largely been doing well but occasionally had some tightness that resulted in holding the knee is slight flexion.  He noticed this primarily after driving for more than 2 hours.  It was noted that he drives the Disabled American Veterans van.  He also occasionally wakes up with some pain in the knee.  His knee was stable and he had full extension to 125 degrees of flexion, and it took some force to put him in full extension. 

The Veteran continued to be seen for his knee and back.  In September 2009 the Veteran reported that he continued to have some pain on the lateral aspect of his right knee with some occasional swelling.  However, he was able to maintain a fairly high activity level.  He reported that he was building his house, working on the farm, digging ditches, and doing other sorts of chores that go along with that. 

The Veteran was afforded a VA general medical examination in November 2009.  At that time the Veteran reported back pain and pain, stiffness, limited motion, and instability of the right knee.  With respect to his spine, the Veteran reported stiffness, limited motion, radiation of pain, leg weakness, leg paresthesia, and leg numbness.  He had difficulty with his hands due to non-service connected carpal tunnel syndrome.  

The Veteran had difficulty getting on the exam table and difficulty sitting up after being in a supine position.  This caused pain.  His gait was labored and antalgic.  There were muscle spasms noted in the low back, but no atrophy noted.  It was noted that the Veteran appeared to be in pain mostly due to his back.  He could ambulate fairly well with a slightly antalgic gait and some decreased range of motion in his lower back and functions pretty well except when he has an exacerbation of pain.  His knee problems were fairly resolved but his back had gotten worse over time. 

With regard to the right knee, the Veteran reported instability, pain, weakness, and stiffness of the knee.  There was no reported deformity or giving way or incoordination.  There were no episodes of dislocation or subluxation.  There were locking episodes several times per week.  There were no objective abnormalities of the knee upon examination except for a well healed scar.  Flexion was 0 to 115 degrees and extension was normal.  There was no evidence of pain with active motion.

With respect to the spine, the Veteran described low back pain that onset with movement.  It was usually a dull, 3 out of 10 pain, and sometimes sharp.  It radiated to both legs alternating and the right arm.  The Veteran's gait was labored and antalgic.  He used a brace and a cane.  There were objective indications of spasm, tenderness, and guarding of the thoracic spine but no atrophy or weakness.  Muscle tone and sensory exam were normal.  The Veteran could flex his spine 0 to 60 degrees, extend 0 to 20 degrees, had left lateral flexion and rotation of 0 to 20 degrees, right lateral flexion of 0 to 30 degrees, and right lateral rotation of 0 to 25 degrees.  There was evidence of pain with motion.  After repetitive motion testing, forward flexion was reduced by 10 degrees, right lateral flexion was reduced by 10 degrees, and right lateral rotation was reduced by 5 degrees. Lesage's sign was positive.  

Regarding the Veteran's right elbow, there was no pain or decreased motion related to this disability. 

With regards to his activity, the Veteran reported that he raised animals for meat consumption.  He buys hay and feeds the cattle, of which he has 7, by bringing it to them on a forklift.  The cattle can get water from a nearby pond.  He cleans the barn yearly with the help of his son.  He has a back hoe for maintenance of the barn.  He has the animals fenced in.  He is able to drive an automatic shift truck and still hunts occasionally.  He helps his wife with gardening.  The examiner noted that the Veteran appeared able to adequately take care of his animals with the help of family members.  

The examiner noted that the Veteran's spine disability had significant effects on the Veteran's usual occupation because it limited mobility, caused problems with lifting and carrying, caused lack of stamina, weakness or fatigue, decreased strength in the lower extremity, and pain.  There were moderate effects on usual daily activities.  The Veteran's low back disability prevented sports or exercise, moderately affected shopping and recreation, mildly affected travelling, and did not affect feeding, bathing, dressing, toileting, or grooming.  

The examiner was asked to provide a supplementary opinion on employability which was done in May 2010.  The examiner noted that the Veteran was not totally disabled from working because he is able to take care of his 7 Holsteins but he reported that he needed assistance from family members to do so.  He reported that he could hunt occasionally and garden.  His service connected disabilities prevent strenuous exercise that involves twisting, lifting, bending, prolonged sitting and standing, strenuous exertion, and sports.  She opined that his service connected disabilities were at least as likely as not preventing the Veteran from full time employment.  He is able to do some activities but then has exacerbations of pain.  When he was employed, he lost several days of work due to back pain.  He has difficulty bending, twisting, lifting, and sitting for long periods.  He uses machinery to help with tasks when necessary.  The examiner opined that the Veteran's service connected disabilities alone as likely as not prevented the Veteran from working a full time, regular job that involved lifting, bending, twisting, and prolonged sitting and standing.  He would be able to work sedentary part time employment that would allow him to take breaks, get up and walk around and rest as necessary.  He is able to perform activities such as raising his 7 cattle, occasional planting in the garden, riding on his tractor, and similar activities that allow him to rest as needed and to go at his own pace.

The evidence does not show that the Veteran is unable to engage in substantially gainful employment solely due to his service connected orthopedic disabilities.  He has other problems, including cardiac problems, a cervical spine disorder, and a left knee disorder, that also contribute to his reduced activity level.  Notably, while the SSA found the Veteran to be disabled from working, they considered non-service connected disorders such as the Veteran's heart problems and the left knee and determined that he could not even perform sedentary employment in part due to those conditions.  The SSA also considered the Veteran's age, which VA is prohibited from doing.

While the Veteran has some limitation of activities due to his service connected disabilities, he is able to do activities such as build his house, take care of his cattle, ride a tractor, operate a backhoe and a forklift, garden, dig ditches, and hunt, although he is able to go at his own pace performing these activities and is able to rest as needed.  While the Veteran's service connected disabilities prevent him from full time employment that involves lifting, bending, twisting, and prolonged sitting and standing, he could do sedentary work that allowed him to take breaks as needed to change positions, walk around, or rest.  While the VA examiner indicated that the Veteran would be limited to part time work, she did not provide any rationale for this conclusion, insofar as the physical limitations that she defined did not indicate that the Veteran was unable to perform sedentary work on a regular basis that did not involve lifting, bending, twisting, or prolonged sitting or standing.  Indeed, the farm work that the Veteran actually performed involved more than sedentary labor, yet the Veteran was nonetheless able to perform these activities, albeit with help from family members.

The Board reviewed the Veteran's educational background, which includes a 2 year college degree, and employment record, which involved skilled work as a mechanical engineer, and found nothing that would trigger a total disability rating based on unemployability.  There are no circumstances that place this Veteran, rated at 70% and then 60% disability (except for when 100 percent convalescent ratings were in effect), in a different category than other Veterans so rated.  When the Veteran's knee problems were exacerbated by the after effects of surgery so as to incapacitate him, he was granted convalescent ratings for those periods.  For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which takes the claimant's case out of the norm of such Veteran.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high disability rating in itself is recognition that the Veteran's service connected disabilities make it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In this case, the evidence does not show any unusual or exceptional circumstances.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In fact, the evidence shows that the Veteran was in fact able to run a small cattle raising business despite his service connected and non-service connected disabilities and to perform labor attendant to such business which is more than what would be required for sedentary employment. 

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Entitlement to TDIU is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


